DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadeh (US 2017/0112554).
Zadeh shows a dental implant evaluation unit comprising: a generally cylindrical body portion having a first thread pattern integrated into the exterior of the body portion (at 35 in Fig. 3B-C or Fig. 6); a generally cylindrical collar portion integrally coupled with the body portion and extending longitudinally from the body portion (cylindrical portion surrounding 42 in Fig. 5); and a substantially circular safety flange with an inner periphery that would form a hole through the flangethat is coupled to the collar portion (surrounding cylindrical portion that surrounds 42 in Fig. 5).  With respect to claim 2, wherein the collar portion includes an upper surface and wherein the upper surface of the collar portion includes a driver inset integrally formed therein and aligned with the hole of the safety flange so it is unobstructed (at 42 in Fig. 5).  With respect to claim 3, wherein the body portion is constructed of a titanium alloy ([0022]).  With respect to claim 5, the safety flange with a diameter at least forty percent greater than the collar portion (Fig. 4A, 5).
Apparatus claim 9 is rejected similarly to the above where Fig. 4A is integrally attached to the implant (as in Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lussi et al. (US 2008/0293017) in view of Zedeh.
Lussi shows a method of determining the proper size of dental implant for a particular dental implant site, the method comprising the steps of: i) preparing an implant site (“pilot hole”); ii) procuring a dental implant evaluation unit of a particular size ([0021]-[0022] discuss the different try-in sizes and their use), the dental implant evaluation unit comprising a generally cylindrical body portion having a first thread pattern integrated into the exterior of the body portion (thread markings near 12 in Fig. 9, [0008]), a generally cylindrical collar portion integrally coupled with the body portion and extending longitudinally from the body portion (just above threads in Fig. 9); iii) placing the dental implant evaluation unit into the implant site ([0010] for instance); iv) verifying the fit of the dental implant evaluation unit with regards to the implant site ([0022] for instance discusses inserting multiple sized try-ins to verify fit); and v) discarding the dental implant evaluation unit ([0027] for instance discusses the try-in being reusable or single-use).  However, the implant/try-in of Lussi fails to show wherein the generally cylindrical collar portion has a substantially circular safety flange coupled to the collar portion.  
Zedeh also shows a dental implant with cylindrical body with a generally cylindrical collar portion having a safety flange coupled thereto (integrally as shown in Fig. 5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lussi’s implants and correspondingly shaped try-ins to have the safety flange as taught by Zadeh in order to allow for additional stabilization elements.  With respect to claim 7, the step of procuring a dental implant evaluation of a second particular size ([0021]-[0022] for instance).  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. The amended claims no longer require the second thread on the collar portion and therefore may all be read as having the “safety flange” integrally coupled.  Arguments directed to the threads of Zadeh’s detachable flange are now moot since the rejection relies upon the integral flange of Figure 5.
With respect to the arguments directed to not using a flange for a try-in implant, it is noted that the try-in implant would desirably have the same structure as the final implant in order to confirm its fit, including structure such as a flange.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW M NELSON/Primary Examiner, Art Unit 3772